DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  have been considered by the examiner. 

Status of Claims
This action is in reply to the filing of 05/16/2022.
Claims  1, 6, 8 - 9, 11, and 14 - 16 have been amended by Applicant. 
Claims     2 - 5, 7, 10, 12 - 13, and 17 - 20 remain as original.
Claims 1 - 20 are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
Due to Applicant's arguments and amendments, the Drawing Objections as to Fig's 1 and 2 have been withdrawn.
Due to Applicant's arguments and amendments, the claim objections as to claims 6, 8, and 11 have been withdrawn.
Due to Applicant's arguments and amendments, the 35 USC 112(a) claim rejections as to claims 1 - 20 regarding "unsupervised/unsupervised", etc. have been withdrawn.
Due to Applicant's arguments and amendments, the 35 USC 112(b) claim rejection as to claim 15 has been withdrawn.
Due to Applicant's arguments and amendments, the 35 USC 112(b) claim rejection as to claim 16 has been withdrawn.
Due to Applicant's arguments and amendments, the 35 USC 112(b) claim rejections (antecedents) as to claim 1 (see part d), claim 14 (see line 2), and claim 15 (see line 1) (and all claims dependent upon these several independents) have been withdrawn.
Due to Applicant's arguments and amendments, the provisional rejection of claim 9 ("ORCA") is withdrawn.
35 USC 112(b) claim rejection as to claim 16 has been withdrawn.
Applicant essentially argues at length per 35 USC 101 that claims 1 - 20 cannot be performed by a human mind and, thus, cannot be an abstract idea. Remarks 10 - 11. This argument is somewhat misplaced, because it was never argued by examiner. The examiner did opine however that the instant claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and still do as amended. That said, the examiner stated that the invention is directed to the abstract idea of:
Reviewing user(s) transaction data for potential instances of anomalous conduct;
which abstract idea does not appear to have been addressed by Applicant.
Applicant argues lastly per 35 USC 101 that the method of the claims improves some technological process. Remarks 12. Examiner respectfully disagrees. The invention applies generic computer components to the enumerated abstract idea.
Applicant argues per 35 USC 103 that amendments to claim 1 overcome the rejection using Ramasunramanian over Zizzamia. Remarks 12. Examiner respectfully disagrees. As to the "nodes" amendment, wherein "node" may now be an individual or organization,  it is noted in the below analysis that Zizzamia   includes individuals as "nodes" , [0111]).
As to "weight of each edge  ... based in part on number of transactions", Remarks 12, please see analysis of Zizzamia  below where this is clarified.
As to the network anomaly score being based in part on anomaly scores of individual transactions of users, Remarks 13, examiner respectfully disagrees with Applicant's position. As set forth in Ramasubramanian,  ("the data associated with the suspected transaction; ascertain an accuracy score and an impact score associated with the suspected transaction; and classify the suspected transaction as a potential fraudulent activity on at least one of the accuracy score and the impact score exceeding a pre-defined threshold.", [ABSTRACT]), thus network anomaly scores are in part based on individual user scores vis a vis transactions.
The last set of arguments per 35 USC 103 are simply that, since the independents are solid, then so too the dependents. Remarks 13 - 14. For the reasons set forth herein, examiner respectfully disagrees with this position.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 02/15/2022, and also respecting the pending amended claim set of 05/16/2022, as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 199

       


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method, independent claim 14 is directed to a non-transitory computer program product (composition), independent claim 15 is directed to a system (machine), and independent claim 17 is directed to a method (a broader version of claim 1), all of which are statutory categories of invention pursuant to 35 USC 101).  (Step 1: YES, the independent claims all fall within a statutory category). 
Independent method claim 1 (14, 15, 17) recites:
receiving a plurality of user profiles, each of the user profiles associated with a user and comprising a plurality of transactions associated with the user, each of the transactions comprising a plurality of transaction attributes; calculating an anomaly score for each of the received user profiles determining a community structure for the received plurality of user profiles based at least in part on the transactions of the user profiles using weighted analyses, calculating an anomaly score for said user profile, wherein the weight is at least based in part on a number of the transactions between the user profiles associated with the interconnected nodes; calculating a network anomaly score for a user profile associated with a suspect user, wherein said user profile associated with the suspect user is part of the received plurality user profiles, wherein the network anomaly score for said user profile associated with the suspect user is based at least in part on the anomaly score calculated for one or more of the user profiles; calculating a potential for anomalous activity by the suspect user by combining the calculated anomaly score and the network anomaly score of the user profile associated to said suspect user.  
Several dependent claims further refine the abstract idea of claim 1 (14, 15, 17):
associating a weighting factor to the calculated scores prior to combining the scores to calculate the potential for anomalous activity by the suspect user.  (claim 2); the scores are weighted by multiplying them by each respective weighting factor. (claim 3); wherein the weighting factors are determined by an analysis (claim 4);   wherein one performs a regression analysis (claim 5); wherein behavior of user profiles is considered. (claim 6); wherein different sorts of anomaly detection methods are employed  (claim 7); wherein said isolation-based anomaly detection algorithm is at least one or more of an iForest, SCiForest or iNNE model. (claim 8); wherein said non-isolation-based anomaly detection algorithm is at least one or more of an ORCA, local outlier factor or autoencoder model.  (claim 9); wherein the trained anomaly detection algorithm comprises at least a supervised classification algorithm (claim 10);  wherein the trained anomaly detection algorithm comprises at least a supervised classification algorithm, wherein said supervised classification algorithm is one or more of a gradient boosting, random forest, support vector or Xgboost model. (claim 11);  wherein the trained anomaly detection algorithm comprises a supervised anomaly detection algorithm and an unsupervised anomaly detection algorithm. (claim 12); wherein the plurality of transaction attributes comprise one or more transaction attributes that include a merchant type, transaction amount, transaction location or transaction time.  (claim 13);  use of the method according to claim 1 for fraud detection. (claim 16);  wherein the suspect user is determined as potentially anomalous when the calculated potential for fraudulent activity exceeds the anomaly threshold value. (claim 18); wherein the suspect user comprises a plurality of users associated with user profiles that are part of the plurality of user profiles. (claim 19); providing validation data for each determined potentially anomalous suspect user, the validation data comprising a label indicative of whether a potentially anomalous suspect user was found anomalous; calculating a success rate based at least in part on the provided validation data (claim 20). 
The claim(s) thus recite the abstract idea of:
Reviewing user(s) transaction data for potential instances of anomalous conduct
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The computer-implemented method, computer program product, and computer system additional limitations of the claims are simply being applied as tools as against the abstract idea.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above lack any elements, whether computer related (as above, including the computer-implemented method, computer program product, and computer system additional limitations) or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Examiner notes that, as to claim 20, the present Alice type 35 USC 101 rejection might be withdrawn if it were made clear in the claims that its so called "trained anomaly detection algorithm" were limited to an "unsupervised anomaly detection algorithm".

Claims 1 - 20  are not patent-eligible pursuant to 35 USC 101. 


Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1 - 6 and 10 - 19 are rejected pursuant to 35 USC 103 as being unpatentable over Ramasubramanian (US20160210631A1) in view of Zizzamia  (US20140058763A1) and in further view of Gieseke  (US20170178139A1).

Regarding claims 1, 14, 15, and 17 (Note that independent method claim 1 is read on by independent method claim 17, and that the several additional limitations of claim 17 are set forth immediately below).
Ramasubramanian discloses:
(claim 17's additional limitations) obtaining the calculated potential for anomalous activity by the suspect user; and determining whether the suspect user is potentially anomalous by comparing the calculated potential for anomalous activity by the suspect user to an anomaly threshold value. ("  .   .   .  and classify the suspected transaction as a potential fraudulent activity on at least one of the accuracy score and the impact score exceeding a pre-defined threshold.", [ABSTRACT]);
a) receiving a plurality of user profiles, each of the user profiles associated with a user and comprising a plurality of transactions associated with the user, each of the transactions comprising a plurality of transaction attributes; Examiner throughout this document will employ Broadest Reasonable Interpretation (BRI) of claim terms. That said, a "profile" includes in its meaning any user data used in any way to describe, characterize, portray, depict, and/or detail any user in any way .   .   .   .   ("The analysis may ascertain relationships between the users involved in one or more of the related sub-transactions, related transactions, and sub-transactions of the suspected transaction to identify group involvement in the suspected transaction. Thereafter, one or more of the accuracy score and the impact score associated with the suspected transaction may be revised based on at least one of the determined patterns and the ascertained relationships.", [034]) and ("Structured data may include, but is not limited to, physical access records, network access and security logs, application transaction data, application logs, HR profile records, etc.", [043]);
b) calculating an anomaly score for each of the received user profiles by means of an anomaly detection algorithm which is trained based on one or more of the transaction attributes of the transactions of the plurality of user profiles, ("receive a suspected transaction for investigation, classify the suspected transaction into one or more groups of fraudulent activity; select, based on the classification, a set of investigation rules for investigating the suspected transaction; determine, based on data selection rules, the data associated with the suspected transaction; ascertain an accuracy score and an impact score associated with the suspected transaction; and classify the suspected transaction as a potential fraudulent activity on at least one of the accuracy score and the impact score exceeding a pre-defined threshold.", [005]) and ("the transaction may be compared with previous or historical records of the transaction to identify any deviations that may indicate an anomalous or suspected transaction.", [023]), user profile data may be reviewed and scored as appropriate so as to rate a user transaction as having a potential for fraud. 
c) determining a community structure for the received plurality of user profiles based at least in part on the transactions of the user profiles, wherein the determined community structure comprises a plurality of nodes interconnected via weighted edges, Under BRI, examiner interprets "nodes" to be synonymous with accounts, and "edges" to be synonymous with transactions, that said, .   .   .  ("Each edge may be weighted based on the likelihood of collusive fraud which in turn is based on whether the employee was involved in a primary level fraud and the nature of the relationship.", [046]) and ("The edge weights are calculated and collusive groups are determined based on the involvement in primary level fraud by the two employees and the nature of the relationship.", [049]) and ("After receiving the suspected transaction, processor 108 may classify the suspected transaction into one or more groups of fraudulent activity. The groups may each correspond to a domain area associated with the fraud. Processor 108 may analyze various parameters associated with the suspected transaction and accordingly classify the suspected transaction into one or more groups.", [025]);
wherein said user profile associated with the suspect user is part of the received plurality user profiles, As above, a "profile" includes in its meaning any user data used in any way to describe, characterize, portray, depict, and/or detail any user in any way .   .   .   .   ("The analysis may ascertain relationships between the users involved in one or more of the related sub-transactions, related transactions, and sub-transactions of the suspected transaction to identify group involvement in the suspected transaction. Thereafter, one or more of the accuracy score and the impact score associated with the suspected transaction may be revised based on at least one of the determined patterns and the ascertained relationships.", [034]) and ("Structured data may include, but is not limited to, physical access records, network access and security logs, application transaction data, application logs, HR profile records, etc.", [043]), the system may receive a plurality of user profiles;
wherein the network anomaly score for said user profile associated with the suspect user is based at least in part on the anomaly score calculated for one or more of the user profiles associated with the nodes in the determined community structure which are interconnected via the edge to the node of said user profile associated with the suspect user and the weight of each respective interconnecting edge; and ("the data associated with the suspected transaction; ascertain an accuracy score and an impact score associated with the suspected transaction; and classify the suspected transaction as a potential fraudulent activity on at least one of the accuracy score and the impact score exceeding a pre-defined threshold.", [ABSTRACT]); 
e) calculating a potential for anomalous activity by the suspect user by combining the calculated anomaly score and the network anomaly score of the user profile associated to said suspect user.  ("the data associated with the suspected transaction; ascertain an accuracy score and an impact score associated with the suspected transaction; and classify the suspected transaction as a potential fraudulent activity on at least one of the accuracy score and the impact score exceeding a pre-defined threshold.", [ABSTRACT]).
Ramasubramanian does not expressly disclose, but Zizzamia  teaches:
wherein the trained anomaly detection algorithm is at least one of an unsupervised anomaly detection algorithm or a supervised classification algorithm; ("Unlike supervised models, unsupervised predictive models are not trained on specific target variables. Rather, unsupervised models are often multivariate and constructed to represent a larger system simultaneously. These types of models can then be combined with business knowledge and claims handling and investigation expertise to identify fraudulent cases (both of the type previously known and previously unknown). Examples of unsupervised models include cluster analysis and association rules.", [016]) and ("Generally speaking, it is an object of the present invention to provide processes and systems that leverage advanced unsupervised statistical analytics techniques to detect fraud,", [018]) and ("As described above in connection with the auto BI example, claims can be clustered using unsupervised clustering methods to identify natural homogeneous pockets with higher than average fraud propensity. In this case, due to the business case for UI, the following five different clustering experiments are designed to address some of the fraud hypotheses grounded in observing anomalous behavior", [0175]) and ("The clusters are defined using a suitable clustering algorithm and evaluated based on the ability to segment fraudulent from non-fraudulent claims (steps 50-59).", [048]);
wherein each of the nodes is associated with one of the user profiles and the calculated anomaly score for said user profile, .   .   .    Examiner again utilizes BRI to interpret this limitation to include the meaning that a transaction is associated with a user's profile  .   .   .   ("To generate clusters or association rules, data relating to a sample set of claims or transactions may be obtained, and a set of variables used to discover patterns in the data that indicate a normal profile. New claims may be filtered, and not normal claims analyzed further. Alternatively, patterns for both a normal profile and an anomalous profile may be discovered, and a new claim filtered by the normal filter. If the claim is “not normal” it may be further filtered to detect potential fraud.", [ABSTRACT])  and ("The present invention generally relates to new machine learning, quantitative anomaly detection methods and systems for uncovering fraud,", [003]);
wherein the weight of each of the edges interconnecting two or more of the nodes is at least based in part on a number of the transactions between the user profiles associated with the two of more of the nodes that are connected interconnected; Note that per BRI as above, the interpretation of this claim includes that said weights generally are tied to the number of transactions, as noted above. ("When a new case is presented, the model provides a prediction based on the past data by weighting the predictive variables. Examples include linear regression, generalized linear regression, neural networks, and decision trees.", [014]) and ("For each encounter with an individual, draw a connection to all other individuals associated with that claim. These connections are called “edges,” and form the links in the social network.", [0112]) and ("The reason codes can then be sorted by the descending absolute value of the weight. The reason codes can enable the clusters to be profiled and examined to understand the types of claims that are present in each cluster.", [058]) and ("In sum, the choice of the number of clusters should be a cost weighted trade-off between the size and homogeneity of the clusters. As a rule of thumb, at least 75% of the clusters should each have more than 1% of the data.", [0136]);
d) calculating a network anomaly score for a user profile associated with the suspect user, ("To generate clusters or association rules, data relating to a sample set of claims or transactions may be obtained, and a set of variables used to discover patterns in the data that indicate a normal profile. New claims may be filtered, and not normal claims analyzed further. Alternatively, patterns for both a normal profile and an anomalous profile may be discovered, and a new claim filtered by the normal filter. If the claim is “not normal” it may be further filtered to detect potential fraud.", [ABSTRACT])  and ("The present invention generally relates to new machine learning, quantitative anomaly detection methods and systems for uncovering fraud,", [003]) and ("The raw text can be used to derive a “suspicion score” for the adjuster.", [099]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ramasubramanian to incorporate the teachings of Zizzamia  because Ramasubramanian would be more efficient if it were to expressly utilize unsupervised algorithms as done in Zizzamia  . ("Accordingly, there is a need for an unsupervised predictive model that is capable of identifying fraudulent claims, so that such claims can be identified earlier in the claim lifecycle and routed more effectively for claims handling and investigation.", [017]  of Zizzamia.

The combination of Ramasubramanian and Zizzamia   does not expressly disclose, but Gieseke   teaches:
wherein each of the nodes represents an individual or organization associated with one of the user profiles,   ("The nodes of graph 100 may include or be associated with any suitable transaction information. For instance, graph 100 comprises nodes representing institutions 101-102 (e.g., banks), transaction terminals 111-114 (e.g., point-of-sale (POS) terminals, automatic teller machines (ATMs), online merchant servers, etc.), events 121-129 representing unique transactions occurring at terminals (e.g., credit or debit card transactions), users 131-135 associated with the events 121-129, and accounts 141-144 associated with the events 121-129. Edges may comprise any suitable relationship information for associating the various nodes with one another, such as information about the relationship or when it was created (e.g., a transaction date).", [015];
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of  Ramasubramanian and Zizzamia  to include Gieseke, because it would be more efficient if the combination were to expressly use either individuals and/or organizations as represented by nodes   ("This may be accomplished by faster pattern analysis, i.e., through the detection of patterns in nodes that indicate fraudulent or compromised activity. As an example, by determining that many account nodes associated with a particular terminal are flagged as potentially fraudulent, it may be determined that the terminal has been compromised.", [013] of Gieseke.

Regarding claim  2:
The combination of Ramasubramanian, Zizzamia, and Gieseke disclose the limitations of claim 1: 
Ramasubramanian further teaches: 
wherein the method further comprises a step of associating a weighting factor to the calculated anomaly score and the network anomaly score, wherein the anomaly score and the network anomaly score are weighted prior to combining the scores to calculate the potential for anomalous activity by the suspect user.     As per BRI as above mentioned, the so called "anomaly score" and the "network anomaly score" may be weighted and equate to accuracy score and impact score .   .   .   ("The scoring model generator 124 may assign a default weight to each of the parameters while calculating the accuracy score and the impact score.", [035]).
Regarding claim  3:
The combination of Ramasubramanian, Zizzamia, and Gieseke disclose the limitations of claim 2: 
Ramasubramanian further teaches: 
wherein the anomaly score and the network anomaly score are weighted by multiplying the anomaly score and the network anomaly score by each respective weighting factor.  ("The edge weights are calculated and collusive groups are determined based on the involvement in primary level fraud by the two employees and the nature of the relationship. For example, if employee 302 and employee 308 are in a reporting relationship in the organization such that employee 302 reports to employee 308 or vice versa and they are both involved in a primary level fraud, then the edge weights between employee 302 and employee 308 may be high to indicate possible collusion between the two employees. Thus, various weights may be pre-assigned to the different organizational relationships and accordingly aggregate level anomalies may be detected. As a further example, employee 304 and employee 310 may share a peer relationship (common role). In such a case, a weight slightly lower than that assigned between employee 302 and employee 308 may be assigned. The weights indicate the probability of collusion between the employees. Similarly, somewhat lower weights", [049]).

Regarding claim  4:
The combination of Ramasubramanian, Zizzamia, and Gieseke disclose the limitations of claim 2: 
Ramasubramanian further teaches: 
wherein the weighting factors are determined using a regression analysis method using validated anomalous activity cases.  ("These statistical methods include, but are not limited to, averages, mean, moving average, trend analysis, regression analysis, time series analysis etc.", [029]).
Regarding claim  5:
The combination of Ramasubramanian, Zizzamia, and Gieseke disclose the limitations of claim 4: 
Zizzamia  further teaches: 
wherein the regression analysis method at least comprises a logistic regression analysis, and wherein the validated anomalous activity cases are validated fraud cases.  ("As with continuous variables, other methods of imputation, such as, for example, logistic regression or MI should be used in the absence of a single proxy estimator and when the number is missing values is more than the acceptable threshold.", [0347]) and ("and since it is aligned with one of the hypotheses around soft fraud, it is a plausible split. It can be seen that claims with low predicted cost were referred more to the SIU, which validates the soft fraud hypothesis.", [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ramasubramanian to incorporate the teachings of Zizzamia  because Ramasubramanian would be more efficient if it were to expressly utilize unsupervised algorithms as done in Zizzamia  . ("Accordingly, there is a need for an unsupervised predictive model that is capable of identifying fraudulent claims, so that such claims can be identified earlier in the claim lifecycle and routed more effectively for claims handling and investigation.", [017]  of Zizzamia.
Regarding claim  6:
The combination of Ramasubramanian, Zizzamia, and Gieseke disclose the limitations of claim 1: 
Zizzamia  further teaches: 
wherein the trained anomaly detection algorithm comprises at least an unsupervised anomaly detection algorithm, wherein said unsupervised algorithm is trained based on one or more transaction attributes of a plurality transactions comprised by a plurality of user profiles in the received plurality of user profiles.  ("There are two basic categories of predictive models for detecting fraud, each of which works in a different manner: supervised models and unsupervised models.", [013]) and ("Generally speaking, it is an object of the present invention to provide processes and systems that leverage advanced unsupervised statistical analytics techniques to detect fraud,", [018]) and ("By way of an additional example, the following describes a process for creating an ensemble of unsupervised techniques for fraud detection in UI claims. This involves combining multiple unsupervised and supervised detection methods for use in scoring claims for the purpose of mitigating unemployment insurance fraud.", [0166]) and ("Another type of unsupervised analytical method, the network analysis, can achieve fraud detection through the construction of social networks based on associations in past claims. If the individuals associated with each claim are collected and a network is constructed over time, fraud tends to cluster among certain subsets of individuals, sometimes called communities, rings, or cliques.", [0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ramasubramanian to incorporate the teachings of Zizzamia  because Ramasubramanian would be more efficient if it were to expressly utilize unsupervised algorithms as done in Zizzamia  . ("Accordingly, there is a need for an unsupervised predictive model that is capable of identifying fraudulent claims, so that such claims can be identified earlier in the claim lifecycle and routed more effectively for claims handling and investigation.", [017]  of Zizzamia.
Regarding claim  10:
The combination of Ramasubramanian, Zizzamia, and Gieseke disclose the limitations of claim 1: 
Ramasubramanian further teaches: 
wherein the trained anomaly detection algorithm comprises at least a supervised classification algorithm, wherein said supervised algorithm is trained based on one or more transaction attributes of a plurality of transactions comprised by a plurality of user profiles in a training data set, wherein said training data set comprises a plurality of labels indicative of whether the training-related user profiles adhere to a predefined anomaly- relating criterion, wherein said predefined anomaly-relating criterion is fraud- related.  ("A variety of supervised Machine Learning models such as, but not limited to, Decision Trees, Bayesian Networks such as Naïve Bayes Classifiers, Neural networks, Support Vector Machines, etc. may be used to learn from the feedback. The feedback module 130 determines the machine learning model with the greatest predictive accuracy for that particular primary level/aggregate level algorithm.", [038])  and see [ABSTRACT]).
Regarding claim  11:
The combination of Ramasubramanian, Zizzamia, and Gieseke disclose the limitations of claim 1: 
Ramasubramanian further teaches: 
wherein the trained anomaly detection algorithm comprises at least a supervised classification algorithm, wherein said supervised classification algorithm is one or more of a gradient boosting, random forest, support vector or extreme gradient boosting (Xgboost model).  ("Learning models such as, but not limited to, Decision Trees, Bayesian Networks such as Naïve Bayes Classifiers, Neural networks, Support Vector Machines, etc. may be used to learn from the feedback.", [038]).
Regarding claim  12:
The combination of Ramasubramanian, Zizzamia, and Gieseke disclose the limitations of claim 1: 
Zizzamia  further teaches: 
wherein the trained anomaly detection algorithm comprises a supervised anomaly detection algorithm and an unsupervised anomaly detection algorithm.  ("The decision tree is a supervised technique, and a target variable is selected, which is one of the attributes of the dataset. The resulting two sub-groups after the split thus have different mean target variable values. A decision tree can help find patterns in how target variables are distributed, and which key data attributes correlate with high or low target variable values.", [0159]) and ("Generally speaking, it is an object of the present invention to provide processes and systems that leverage advanced unsupervised statistical analytics techniques to detect fraud, for example in insurance claims.", [018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ramasubramanian to incorporate the teachings of Zizzamia  because Ramasubramanian would be more efficient if it were to expressly utilize unsupervised algorithms as done in Zizzamia  . ("Accordingly, there is a need for an unsupervised predictive model that is capable of identifying fraudulent claims, so that such claims can be identified earlier in the claim lifecycle and routed more effectively for claims handling and investigation.", [017]  of Zizzamia.
Regarding claim  13:
The combination of Ramasubramanian, Zizzamia, and Gieseke disclose the limitations of claim 1: 
Ramasubramanian further teaches: 
wherein the plurality of transaction attributes comprise one or more transaction attributes that include a merchant type, transaction amount, transaction location or transaction time.  ("For example, a collusion network analysis may be used if anomalous behavior is not restricted to one individual but several individuals related to one other, a third party collusion analysis may be used if anomalous behavior is indicative of collusion between one or more employees and third party vendors, an anomaly chain analysis may be used to perform an end to end analysis that links a particular anomaly to other anomalous events that facilitated different anomalies.", [034])and ("For example, a People, Location, Object, Time (PLOT) model may be used to cover scenarios by considering the people involved in the suspected transaction, the location where the suspected transaction is assumed to have occurred, the object of the suspected transaction, and the time of the suspected transaction.", [026]). 
Regarding claim  16:
The combination of Ramasubramanian, Zizzamia, and Gieseke disclose the limitations of claim 1: 
Ramasubramanian further teaches: 
wherein the anomalous activity is financial fraud or document fraud. ("An organizational fraud detection (OFD) system and method for flagging one or more transactions as a potential fraudulent activity, in an organization is disclosed. The OFD system comprises: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, cause the processor to: receive a suspected transaction for investigation, classify the suspected transaction into one or more groups of fraudulent activity; select, based on the classification, a set of investigation rules for investigating the suspected transaction; determine, based on data selection rules, the data associated with the suspected transaction; ascertain an accuracy score and an impact score associated with the suspected transaction; and classify the suspected transaction as a potential fraudulent activity on at least one of the accuracy score and the impact score exceeding a pre-defined threshold.", [ABSTRACT]).
Regarding claim  18:
The combination of Ramasubramanian, Zizzamia, and Gieseke disclose the limitations of claim 17: 
Ramasubramanian further teaches: 
wherein the suspect user is determined as potentially anomalous when the calculated potential for fraudulent activity exceeds the anomaly threshold value.  ("The data associated with the suspected transaction; ascertain an accuracy score and an impact score associated with the suspected transaction; and classify the suspected transaction as a potential fraudulent activity on at least one of the accuracy score and the impact score exceeding a pre-defined threshold.", [ABSTRACT]).
Regarding claim  19:
The combination of Ramasubramanian, Zizzamia, and Gieseke disclose the limitations of claim 17: 
Ramasubramanian further teaches: 
wherein the suspect user comprises a plurality of users associated with user profiles that are part of the plurality of user profiles.  Examiner throughout this document has employed Broadest Reasonable Interpretation (BRI) of claim terms. That said, a "profile" as above includes in its meaning any user data used in any way to describe, characterize, portray, depict, and/or detail any user in any way .   .   .   .   ("The analysis may ascertain relationships between the users involved in one or more of the related sub-transactions, related transactions, and sub-transactions of the suspected transaction to identify group involvement in the suspected transaction. Thereafter, one or more of the accuracy score and the impact score associated with the suspected transaction may be revised based on at least one of the determined patterns and the ascertained relationships.", [034]) and ("Structured data may include, but is not limited to, physical access records, network access and security logs, application transaction data, application logs, HR profile records, etc.", [043]);

Claims 7 - 9  are rejected pursuant to 35 USC 103 as being unpatentable over Ramasubramanian (US20160210631A1) in view of Zizzamia  (US20140058763A1), in further view of  Gieseke  (US20170178139A1), and in further view of Takahashi   (US10601852B2).

Regarding claim  7:
The combination of Ramasubramanian, Zizzamia and  Gieseke  disclose the limitations of claim 1: 
That combination does not expressly disclose, but Takahashi teaches: 
wherein the trained anomaly detection algorithm comprises at least an unsupervised anomaly detection algorithm, wherein said unsupervised anomaly detection algorithm is at least one or more of an isolation-based anomaly detection algorithm or a non-isolation-based anomaly detection algorithm. ("and for each third region that includes a number of data elements that is less than a first threshold value T, adds noise elements that are vectors with a uniform distribution to the third regions, generates noise-added training data including the vectors in the second region, and generates and outputs Isolation Forest learning model data by using the generated noise-added training data.", [ABSTRACT])
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Ramasubramanian, Zizzamia, and Gieseke  incorporate the teachings of Takahashi because the combination would be more efficient if it were to expressly utilize isolation based anomaly detection algorithms as done in Takahashi. ("Accordingly , the present inventors conceived using an dividing an M - dimensional region in M - dimensional space ; anomaly detection algorithm called Isolation Forest or iFor FIG . 11B is a diagram for describing an example of est ( see NPL 1 ) where data required to be stored is smaller training data distributed in M - dimensional space , after addi than LOF and the calculation amount is less , as a techniquetion of a noise element ; 40 for anomaly detection on an in - vehicle network", [col. 4: 36 - 40]) of Takahashi.
Regarding claim  8:
The combination of Ramasubramanian, Zizzamia and  Gieseke  disclose the limitations of claim 7: 
That combination does not expressly disclose, but Takahashi teaches: 
wherein said isolation-based anomaly detection algorithm is at least one or more of an isolation forest (iForest), osolation forest with split-selection criterion (SCiForest) or isolation using nearest neighbor ensemble (NNE) model. ("and for each third region that includes a number of data elements that is less than a first threshold value T, adds noise elements that are vectors with a uniform distribution to the third regions, generates noise-added training data including the vectors in the second region, and generates and outputs Isolation Forest learning model data by using the generated noise-added training data.", [ABSTRACT]) and ("when executed by the processor causes the processor to execute operations including obtaining training data for an Isolation Forest algorithm", [col. 2: 10 - 13]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Ramasubramanian, Zizzamia, and Gieseke  incorporate the teachings of Takahashi because the combination would be more efficient if it were to expressly utilize isolation based anomaly detection algorithms as done in Takahashi. ("Accordingly , the present inventors conceived using an dividing an M - dimensional region in M - dimensional space ; anomaly detection algorithm called Isolation Forest or iFor FIG . 11B is a diagram for describing an example of est ( see NPL 1 ) where data required to be stored is smaller training data distributed in M - dimensional space , after addi than LOF and the calculation amount is less , as a techniquetion of a noise element ; 40 for anomaly detection on an in - vehicle network", [col. 4: 36 - 40]) of Takahashi.

Regarding claim  9:
The combination of Ramasubramanian, Zizzamia and  Gieseke  disclose the limitations of claim 7: 
That combination does not expressly disclose, but Takahashi teaches: 
wherein said non-isolation-based anomaly detection algorithm is at least one or more of a distance based, local outlier factor or autoencoder model.  ("Such proposed techniques can further be generally classified into rule - based techniques, techniques using transmission cycles of data , and techniques of detecting outlier values in the contents of messages using the local outlier factor ( LOF ) algorithm.", [col. 4: 17 - 21]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Ramasubramanian, Zizzamia, and Gieseke  incorporate the teachings of Takahashi because the combination would be more efficient if it were to expressly utilize isolation based anomaly detection algorithms as done in Takahashi. ("Accordingly , the present inventors conceived using an dividing an M - dimensional region in M - dimensional space ; anomaly detection algorithm called Isolation Forest or iFor FIG . 11B is a diagram for describing an example of est ( see NPL 1 ) where data required to be stored is smaller training data distributed in M - dimensional space , after addi than LOF and the calculation amount is less , as a techniquetion of a noise element ; 40 for anomaly detection on an in - vehicle network", [col. 4: 36 - 40]) of Takahashi.

Claim 20 is rejected pursuant to 35 USC 103 as being unpatentable over Ramasubramanian (US20160210631A1) in view Kitajima  (US8423491B2).

Regarding claim  20:
Ramasubramanian discloses all limitations of claim 19:
Ramasubramanian  does not expressly disclose, but Kitajima teaches: 
providing validation data to the computer system for each determined potentially anomalous suspect user, the validation data comprising a label indicative of whether a potentially anomalous suspect user was found anomalous; calculating a success rate on the computer based at least in part on the provided validation data; and retraining the trained anomaly detection algorithm if said success rate is lower than a success rate threshold value.  ("In the equation of B(F), the product of fraud success rates on the edges in the collection F is simply calculated. Whether the fraud is detected on each edge of the information operating action greatly depends on various situations of the respective operations, and thus is assumed to be independent of each other.", [col. 6: 7 - 12]) and ("A specific calculation example of indexes is shown in FIG. 2B, for cases in which a fraud is challenged only in one offive information operating actions shown in FIG.2A. That is, FIG. 2B shows fraud patterns #1 to #5. FIG. 2B shows calculation examples of whether an object has been achieved, a Success rate (B) of the fraud pattern, the all pass rate (T), and the fraud detection rate (D) in cases in which frauds are committed in information operating actions of duplication (Submission) (astructure designer, input information creation(astructure designer, duplication (Submission)(a) structure designer, structural calculation(astructure designer,", [col. 6: 14 - 24]).  and ("A specific calculation example of indexes is shown in FIG. 2B, for cases in which a fraud is challenged only in one office information operating actions shown in FIG.2A. That is, FIG. 2B shows fraud patterns #1 to #5. FIG. 2B shows calculation examples of whether an object has been achieved, a Success rate (B) of the fraud pattern, the all pass rate (T), and the fraud detection rate (D) in cases in which frauds are committed in information operating actions of duplication (Submission)", [col. 6: 51 - 54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Ramasubramanian to incorporate the teachings of Kitajima because Ramasubramanian would be more efficient if it were to expressly utilize the various success rates of its algorithms for detecting fraud, and thus could adjust them accordingly as done in Kitajima. ("To enhance the reliability of the application procedure, a technique of quantitatively evaluating the reliability of the application procedure to support finding of problems or 40 devising an improvement plan is effective. However, although a technique of analyzing the processes in terms of efficiency or reduction of costs is typically known, there is no technique of analyzing the processes in terms of reliability.", [col. 1: 38 - 45]).

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892
Steier (US20050222929A1) - Financial data including general ledger activity and underlying journal entries are examined to determine whether risks of material misstatement due to fraudulent financial reporting can be identified. The financial data is analyzed statistically and modeled over time, comparing actual data values with predicted data values to identify anomalies in the financial data. The anomalous financial data is then analyzed using clustering algorithms to identify common characteristics of the various transactions underlying the anomalies. The common characteristics are then compared with characteristics derived from data known to derive from fraudulent activity, and the common characteristics are reported, along with a weight or probability that the anomaly associated with the common characteristic is an identification of risks of material misstatement due to fraud. Large volumes of financial data are therefore efficiently processed to accurately identify risks of material misstatement due to fraud in connection with financial audits, or for actual detection of fraud in connection with forensic and investigative accounting activities. The analysis is enhanced by using flow analysis methods to select subsets of financial data to examine for anomalies. Flow analysis methods are also used to reveal useful business information found in money flow graphs of financial data.
Kolhatkar (US20130018796A1) - Electronic payment card money laundering detection includes receiving real-time payment card transaction data from ingress channels and an egress channels of at least one payment card system through a first API; generating transactional profiles for each of at least payment cards, the ingress channel, the egress channels, and funding sources of the payment cards; in response to receiving transaction data for a current payment card transaction, evaluating the transaction data using a predictive algorithm that compares the transaction data to the transactional profiles to calculate a probabilistic money laundering score for the current transaction; evaluating the probabilistic money laundering score and current transaction data based on a set of rules to generate a suspicious activity report that recommends whether to approve or report the current transaction; and transmitting the suspicious activity report back to the payment card system and transmitting the suspicious activity report to an identified regulatory body.
Adjaoute (US20150046216A1) - A real-time fraud prevention system enables merchants and commercial organizations on-line to assess and protect themselves from high-risk users. A centralized database is configured to build and store dossiers of user devices and behaviors collected from subscriber websites in real-time. Real, low-risk users have webpage click navigation behaviors that are assumed to be very different than those of fraudsters. Individual user devices are distinguished from others by hundreds of points of user-device configuration data each independently maintains. A client agent provokes user devices to volunteer configuration data when a user visits respective webpages at independent websites. A collection of comprehensive dossiers of user devices is organized by their identifying information, and used calculating a fraud score in real-time. Each corresponding website is thereby assisted in deciding whether to allow a proposed transaction to be concluded with the particular user and their device.
Novick (US20190220863A1) - Method, device, and system of detecting a mule bank account, or a bank account used for terror funding or money laundering. A method includes: monitoring interactions of a user with a computing device during online access with a banking account; and based on the monitoring, determining that the online banking account is utilized as a mule bank account to illegally receive and transfer money. The method takes into account one or more indicators, such as, utilization of a remote access channel, utilization of a virtual machine or a proxy server, unique behavior across multiple different account, temporal correlation among operations, detection of a set of operations that follow a pre-defined mule account playbook, detection of multiple incoming fund transfers from multiple countries that are followed by a single outgoing fund transfer to a different country, and other suitable indicators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698          
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698